Citation Nr: 9907048	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  97-00 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Cheyenne, Wyoming


THE ISSUE

Entitlement to the payment or reimbursement of unauthorized 
medical expenses incurred from September 30 to October 6, 
1995, at the Mohave Valley Hospital and Medical Center.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from January 1974 to December 
1976.

Service connection is in effect for a scar behind the right 
ear as a result of excision of a sebaceous cyst.

This appeal to the Board of Veterans Appeals (the Board) is 
from a February 1996 decision by the Department of Veterans 
Affairs (VA) Medical Center (MC) in Phoenix, Arizona.  The 
VAMC denied entitlement to payment or reimbursement of 
unauthorized medical expenses incurred from September 30 to 
October 6, 1995, at the Mohave Valley Hospital and Medical 
Center.

The Board previously remanded the case for further 
development and adjudicative actions in August and November 
1997.

The appellant relocated and jurisdiction of her appeal 
currently resides with the VA Medical and Regional Office 
Center (M&ROC) in Cheyenne, Wyoming.



FINDING OF FACT

Care at the Mohave Valley Medical Center in September and 
October 1995 was not for, and at no time involved, aggravated 
or otherwise impacted upon service-connected disability.


CONCLUSION OF LAW

The criteria for reimbursement of or payment for the cost of 
unauthorized medical treatment from September 30 to October 
6, 1995, at the Mohave Valley Hospital and Medical Center, 
have not been met.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. 
§ 17.120 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

From the outset, the Board would note that it has clear 
jurisdictional authority within laws and regulations on the 
issue at hand.  See, i.e., 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.101, and other guidelines as cited in Zimick v. West, 11 
Vet. App. 458 (1998); see also, Webb v. Brown, 7 Vet. App. 
122 (1994)].  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that although 
the decision to authorize such non-VA care or not is 
discretional within VA and the Secretary under cited 
provisions, the right of a veteran to appeal thereon is 
basic.  See Zimick at 48.


Legislation providing for medical treatment benefits to 
veterans contemplates that Government facilities, which are 
especially maintained for that purpose at considerable 
expense, shall be used to the fullest extent possible. 38 
U.S.C.A. § 1703 (West 1991).  

There are, however, regulatory criteria that permit VA to 
assume financial responsibility for medical expenses incurred 
by veterans at private medical facilities under certain 
circumstances.

It is noteworthy that the Court has also held that the 
Secretary's authority to contract with private agencies or 
persons (i.e., hospitals) for such necessary services is 
broad under 38 U.S.C.A. § 513.  See Zimick, supra, at 51.  As 
identified by the Court, the standard used to assess whether 
the Secretary's discretion to authorize or not was used 
judiciously in any given case is whether it was "arbitrary, 
capricious, an abuse of discretion or not otherwise in 
accordance with law".  See Malone v. Gober, 10 Vet. App. 539, 
543 (1997).

The provisions of 38 U.S.C.A. § 1703, as also further 
implemented in 38 C.F.R. §§ 17.52, 17.53, 17.54, etc., 
provide for hospital care and medical services in non-VA 
facilities under certain circumstances.  Such care must be 
authorized in advance.  

However, there are totally separate provisions available for 
circumstances when there is no prior authorization or it has 
not been requested, and reimbursement of the expenses of such 
care is requested, as in this case.  

Veterans entitled to hospital care or medical services may be 
reimbursed (or payment made, under specific circumstances on 
their behalf to another facility, etc.), under certain 
circumstances for the reasonable value of such care or 
services for which such veterans have made payment from 
sources other than VA.  

The circumstances set forth under the law [38 U.S.C.A. § 1728 
(West 1991); 38 C.F.R. § 17.120 (1998)] are specific, and 
include the following:

(1)  Such care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health;

(2)  Such care or services were rendered 
to a veteran in need thereof:

	(A) for an adjudicated service-
connected disability;

	(B) for a nonservice-connected 
disability associated with and held to be 
aggravating a service-connected 
disability;

	(C) for any disability of a veteran 
who has a total disability permanent in 
nature from a service-connected 
disability, or

	(D) for any illness, injury or 
dental condition 

(2) medically determined to have been in 
need of care or treatment to make 
possible such veteran's entrance into a 
course of training, or prevent 
interruption of a course of training, or 
hasten the return to a course of training 
which was interrupted because of such 
illness, etc.; and

(3)  VA or other federal facilities were 
not feasibly available, and an attempt to 
use them beforehand would not have been 
reasonable, sound, wise or practical.  

The Court has also held that the law, with respect to 
reimbursement for unauthorized medical treatment requires 
that each criterion must be met to prevail in a claim for 
reimbursement.  See Hayes v. Brown, 6 Vet. App. 66 (1993), 
Parker v. Brown, 7 Vet. App. 116, 119 (1994).  

The Court has also described the various impacting factors 
which must be taken into account in a determination as to 
whether an attempt to use VA facilities would have been 
"reasonable, sound, wise or practical" as contemplated under 
the aforecited statute.  See Hennessey v. Brown, 7 Vet. App. 
143, 147 (1994); Cotton v. Brown, 7 Vet. App. 325, 328 
(1995).  

However, these and the other elements of medical emergency 
and feasible availability of VA facilities are cumulative 
criteria rather than independent bases for consideration of 
reimbursement.  See, e.g., Malone v. Gober, 10 Vet. App. 539, 
543 (1997); Cotton v. Brown, op. cit.; Argo v. Derwinski, 2 
Vet. App. 509, 510 (1992).


It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See, i.e., 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  

The Court has admonished VA not to substitute its judgment 
for that of a medical expert.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

Factual background

In essence, the veteran was admitted as an emergency with 
severe abdominal pain to the Mohave Valley Medical Center on 
September 30, 1995 through October 6, 1995, during which time 
she was diagnosed as having cholelithiasis and pyelonephritis 
as well as other problems.  She was never seen for the scar 
behind her ear.

The veteran presented oral testimony in support of her claim 
for payment or reimbursement of unauthorized medical expenses 
incurred from September 30 to October 6, 1995, at the Mohave 
Valley Hospital and Medical Center, before a hearing officer 
at the M&ROC in August 1998.

VA Forms 119 are in the file reflecting that the veteran met 
some of the criteria for reimbursement of medical expenses 
(i.e., no VA facility was reasonably/feasibly available; a 
medical emergency did exist; and the certifying physician 
agreed with the length of the stay).  The VA Forms 119 also 
indicated that she was not treated for a service-connected 
condition, (nor was one involved in or impacted by any of her 
care).  

Analysis

As cited above, the Court has held that certain elements of 
the regulations with regard to reimbursement of previously 
unauthorized medical expenses are cumulative rather than 
singularly definitive, namely in those situations where 
judgment comes into play, i.e., whether the situation was a 
medical emergency, whether there were available VA 
facilities, etc.  In these elements there are questions of 
discernment, i.e., as to what constitutes an emergency, what 
constitutes reasonable feasibility, etc.

However, there are other elements of the regulations as cited 
above which are not subject to interpretation, but are quite 
specific and not equivocal or subject to judgmental 
differences of opinion.  

In particular, in this case, there is a fundamental basic 
criterion for reimbursement of such expenses, namely that the 
treatment must have been for an adjudicated service-connected 
disability; or for a nonservice-connected disability 
associated with and held to be aggravating a service-
connected disability; or for any disability of a veteran who 
has a total disability permanent in nature from a service-
connected disability, or under certain other peculiar 
circumstances such as vocational rehabilitation, etc., which 
are not pertinent herein.

The veteran argued at the personal hearing that it is not 
necessary that she meet all the criteria, but only one.  That 
is inaccurate, and is essentially the opposite of the case. 

Factually, as noted in determinations by the Phoenix VAMC, 
the veteran did in fact meet all the criteria save one.  

Nonetheless, the regulations clearly state that she must meet 
all criteria, the most fundamental and basic one of which is 
that one which she does not meet, namely in her case, that 
the care in question was not for a service-connected 
disability; neither was it for a disability aggravating her 
sole service-connected disability (a scar behind her ear).  
The appellant does not have a total and permanent disability 
from service-connected disability, and she does not fulfill 
any of the other exceptions identified above with regard to 
training, etc.  

While the Board appreciates her expressed circumstances, 
namely that she is a veteran without other financial 
resources for the care provided, this is not a factor which 
may be included in the adjudication of this issue.

The mandatory criteria for VA reimbursement of or payment for 
the cost of unauthorized medical treatment from September 30 
to October 6, 1995, at the Mohave Valley Hospital and Medical 
Center, have not been met.  38 U.S.C.A. § 1728; 38 C.F.R. § 
17.120.


ORDER

Reimbursement of or payment for the expenses associated with 
a period of unauthorized hospitalization from September 30 to 
October 6, 1995, at the Mohave Valley Hospital and Medical 
Center, is denied.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 
